UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------X
UNITED STATES OF AMERICA,

           - against -                                   MEMORANDUM AND ORDER

SHARKEIF JONES,                                            18 Cr. 220 (NRB)

                Defendant.
--------------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE


      Defendant Sharkeif Jones is serving a 70-month sentence

of   imprisonment      for   his    conviction    pursuant    to   a   plea

agreement for committing a series of armed robberies of

cellular telephone stores in violation of the Hobbs Act, 18

U.S.C. § 1951. Citing the risks posed by COVID-19, Mr. Jones,

represented by counsel, moves under 18 U.S.C. § 3582(c)(1)(A)

to reduce his sentence to time served.              (ECF No. 44.)      The

Government has filed a letter in opposition.              (ECF No. 45.)

      Pursuant to Section 3582(c)(1)(A), a court may reduce an

inmate’s   term   of    imprisonment     if,     after   considering   the

factors set forth in 18 U.S.C. § 3553(a), “it finds that . . .

extraordinary and compelling reasons warrant such a reduction

. . . and that such a reduction is consistent with applicable

policy statements issued by the Sentencing Commission.”                 18

U.S.C. § 3582(c)(1)(A).            Jones, who is housed in USP Lee,

previously petitioned the Warden of USP Lee for compassionate
release, which was denied. 1      He is therefore eligible to move

the Court for such relief.          See id. (permitting courts to

entertain Section 3582(c)(1)(A) motions when a defendant has

fully exhausted his administrative remedies).            The burden of

demonstrating that a sentencing reduction is warranted rests

with Mr. Jones.     See United States v. Butler, 970 F.2d 1017,

1026 (2d Cir. 1992).

      Mr. Jones is 34 years old and has been diagnosed with

asthma and hypertension and may have a potential case of sleep

apnea. 2   As evidenced by his medical records, each of these

conditions appears to be under control. 3            And while asthma

and hypertension are risk factors for developing a more



      1     See ECF No. 44-2.
      2     Mr. Jones’s medical records also show that doctors discovered
a prominence on his left hilum, a part of his lung, which could indicate
a spectrum of underlying conditions ranging from a harmless anatomical
anomaly to more serious conditions such as congestive heart failure or
lymphoma. See ECF No. 44 at 3 n.6 (citing Bilateral Hilar Prominence on
Chest   X-Ray,   Radiology   in   Plain   English    (Feb.   21,   2020),
https://radiologyinplainenglish.com/bilateral-hilarprominence-on-chest-
x-ray). As doctors have not diagnosed the cause of the prominence, the
Court cannot assume for purposes of this application that this finding
indicates a serious disease.
      3     According to his September 2020 medical records, Mr. Jones
stated that he last used albuterol “years ago” (ECF No. 44 Ex. C at 10),
and his prescribed twice daily 220mcg/inh dosage of mometasone furoate
further suggests that he does not have a severe case of asthma. See U.S.
Dep’t of Health & Human Servs., Nat’l Heart, Lung & Blood Inst., Asthma
Care Quick Reference: Diagnosing and Managing Asthma at 9 (2012),
https://www.nhlbi.nih.gov/files/docs/guidelines/asthma_qrg.pdf.
Moreover, the most recent notation of Mr. Jones’s blood pressure of 117/75
from his September 2020 health records is well within the normal range
and appears to have been achieved without the benefit of any recently
prescribed medication (ECF No. 44 Ex. C at 11). See High Blood Pressure,
Nat’l Inst. of Health (May 2, 2018), https://www.nia.nih.gov/health/high-
blood-pressure.



                                   –2–
serious case of COVID-19, 4 Mr. Jones is now fully vaccinated

from the disease (ECF No. 45 Ex. B), which dramatically

decreases    his    risk   of    contracting   COVID-19    and   almost

entirely eliminates the chances that he would develop severe

illness in the unlikely event that he is infected by the

virus. 5 Accordingly, Mr. Jones’s application does not present

extraordinary and compelling circumstances warranting his

immediate release from prison.

      Moreover, even assuming for the sake of argument that

Mr.   Jones’s      application    did    identify   extraordinary    and

compelling circumstances, we would still deny his motion

based on our mandatory assessment of the Section 3553(a)

sentencing factors. 6      Mr. Jones robbed two cellular telephone

stores of small amounts of money by holding employees at

gunpoint, cocking his gun, and even threatening to shoot his


      4     COVID-19: People with Certain Medical Conditions, Centers for
Disease      Control     &      Prevention      (Mar.     29,      2021),
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people
-with-medical-conditions.html. Sleep apnea is not among the conditions
listed.
      5     See Pfizer and BioNTech Confirm High Efficacy and No Serious
Safety Concerns Through Up to Six Months Following Second Dose in Updated
Topline Analysis of Landmark COVID-19 Vaccine Study, Pfizer (April 1,
2021),          https://www.pfizer.com/news/press-release/press-release-
detail/pfizer-and-biontech-confirm-high-efficacy-and-no-serious.
      6     These factors include “the nature and circumstances of the
offense and the history and characteristics of the defendant,” as well as
“the need for the sentence imposed . . . to reflect the seriousness of
the offense, to promote respect for the law, . . . to provide just
punishment for the offense,” to “afford adequate deterrence to criminal
conduct,” and to “protect the public from further crimes of the
defendant.” 18 U.S.C. § 3553(a).



                                   –3–
victims.    In addition, Mr. Jones has a lengthy prior criminal

history    that    spans       nearly    his    entire    adult        life,    which

includes prior robbery convictions.                    And, while Mr. Jones

argues     that    the     Court    should       consider          the      difficult

circumstances of his upbringing and his substance abuse in

reducing his sentence, the Court already accounted for those

variables      when      sentencing       Mr.     Jones          to    70     months’

imprisonment, which is 22 months below the bottom of the

Sentencing     Guidelines        range    for    his     crimes.            Thus,    at

sentencing, as it does now, the 70-month sentence the Court

imposed       on      Mr. Jones         reflects         his          history       and

characteristics,         the    seriousness      of    his       crimes,     and    his

significant criminal history.             To order Mr. Jones’s immediate

release based on the nature of his application would offend

these sentencing factors. 7

      Accordingly, Mr. Jones’s motion is denied.                              Because

Mr. Jones has not made a substantial showing of a denial of

a   federal    right,      we    will    not     issue       a    certificate        of

appealability.        Hoffler v. Bezio, 726 F.3d 144, 154 (2d Cir.


      7     While Mr. Jones brings to the Court’s attention a number of
cases where inmates have had their motions for compassionate release
granted, “[t]he determination as to what constitutes extraordinary and
compelling reasons warranting a reduction [under Section 3582] is
committed to the sound discretion of the district court,” and turns on
the   Court’s   “individualized  determination”   of   the   “particular
circumstances” of each case. United States v. Johnson, No. 17 CR. 212
(NRB), 2020 WL 6891457, at *3 (S.D.N.Y. Nov. 24, 2020) (quoting United
States v. Roney, 833 F. App’x 850, 854 (2d Cir. 2020) (summary order)).



                                        –4–
2013).   Pursuant to 28 U.S.C. § 1915(a)(3), any appeal from

this Order would not be taken in good faith.      Coppedge v.

United States, 369 U.S. 438, 444 (1962).

     The Clerk of Court is respectfully directed to terminate

the motion currently pending at ECF No. 44.

     SO ORDERED.


Dated:    New York, New York
          May 13, 2021

                                 ____________________________
                                     NAOMI REICE BUCHWALD
                                 UNITED STATES DISTRICT JUDGE




                               –5–
Copy to:

Sharkeif Jones
Register No. 79946-054
USP Lee
P.O. BOX 305
Jonesville, VA 24263-0305




                            –6–
